Hunt, Justice.
In Hambrick v. State, 256 Ga. 141, 144 (5) (344 SE2d 639) (1986), we remanded this case to the trial court for a hearing and appropriate findings concerning defendant’s claim of ineffective assistance of counsel. The defendant now appeals from the judgment entered after that hearing. The record amply supports the trial court’s finding that the assistance rendered the defendant by his former defense counsel was reasonably effective, and we find no merit to the defendant’s contentions to the contrary.

Judgment affirmed.


All the Justices concur.